In our original decree, we ordered that the damaged automobile of plaintiff be delivered to the defendant, M.F. Bradford Motor Express, Inc. The plaintiff, on application for rehearing, has directed our attention to the fact that his damaged automobile was sold as junk for $5 and, therefore, our decree with respect to its delivery to defendant cannot be complied with. Appropriate affidavit has been filed verifying the statements made in the application for rehearing. Counsel for defendant acquiesces in the view that our decree should be amended respecting this and it is therefore ordered that our original decree be amended by reducing the amount awarded plaintiff to $145, and by the elimination of that part of the decree which orders the delivery of plaintiff's damaged automobile to defendant. The application for rehearing is refused.
Our original decree amended. Rehearing refused.